Citation Nr: 1648163	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a disability rating higher than 10 percent for status post L5-S1 fusion prior to March 13, 2009, and to a disability rating higher than 40 percent from June 1, 2009, forward.

 2. Entitlement to a disability rating higher than 10 percent for radiculopathy of the left lower extremity prior to June 16, 2015, and to a disability rating higher than 40 percent from June 16, 2015 forward.

 3. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability prior to June 16, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to March 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The March 2009 rating decision denied the Veteran's claim for a rating higher than 10 percent for L5-S1 spondylolisthesis.  Thereafter, in April 2009, the RO assigned a temporary total disability rating for the Veteran's low back disorder pursuant to 38 C.F.R. § 4.30 (2015), from March 13, 2009, to May 31, 2009.  The 10 percent rating was resumed effective June 1, 2009.  In August 2009, the RO assigned an increased 40 percent rating for the Veteran's low back disorder, now characterized as status post L5-S1 fusion, effective from June 1, 2009.  The RO also denied entitlement to an increased (compensable) disability rating for the Veteran's left lower extremity radiculopathy.  In a March 2010 rating decision, this rating was increased to 10 percent, effective from August 25, 2008.  In December 2015, the RO, in pertinent part, awarded an increased 40 percent rating for the Veteran's left lower extremity radiculopathy and a TDIU, both effective June 16, 2015.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016; a copy of the transcript is of record.

In June 2016, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.              § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its June 2016 remand, determined that a new VA examination to determine the current level of severity of the Veteran's low back disorder and left lower extremity radiculopathy was warranted.  An internal September 2016 Report of Contact indicates that the Veteran was scheduled by the AOJ for his VA examination on September 2, 2016.  There is no indication that the Veteran was sent notification of the examination, however; and in a September 2016 internal notice, the VA Medical Center (VAMC) reported that the Veteran did not appear to the scheduled examination.  New case law provides a precedential finding that 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The most recent VA examination report does not include any indication that the Veteran underwent such range of motion testing.  On remand, the AOJ should reschedule the Veteran for the requested VA examination and record all notifications to the Veteran as to the VA examination in the claims file.  

In May 2015, the AOJ sought from the Veteran's former employers completed VA Forms 21-4192, Request for Employment Information in Connection with Claim for Benefits.  In June 2016, Peterson's Auto Mall indicated that the form was not included in the mailing from the AOJ and requested that the AOJ send the form again via facsimile.  To date, the employer has not submitted the form, and it is not clear to the Board if the AOJ resent the form as requested.  In June 2015, the AOJ received returned mail from True Green Chemical Lawn indicating that the VA Form 21-4192 was not delivered.  The AOJ sent the employer another request, to the same address, in June 2015.  Requests for a completed VA Form 21-4192 in May 2015 and June 2015 to the Idaho Athletic Center were not answered.  On remand, the AOJ should attempt again to obtain completed VA Forms 21-4192 from Peterson's Auto Mall, True Green Chemical Lawn, and the Idaho Athletic Center.  

In March 2008, the Veteran was awarded VA vocational rehabilitation benefits.  The Board, also in the June 2016 remand, requested that the AOJ obtain the Veteran's outstanding VA treatment records, including those from the Martinez VAMC dated from July 2015 forward.  In July 2016, the AOJ added to the claims file such records, however, the entry contains only one VA treatment record dated in July 2015.  Further, the most recent VA treatment records available are dated in June 2016.  The Veteran, in his April 2016 Board hearing, reported that he was undergoing significant VA treatment, including the proposed implantation of a pain medication device.  On remand, the AOJ should make certain that the Veteran's updated VA treatment records dated since July 2015 from the Martinez VAMC, as well as any other VA treatment records dated since June 2016, are associated with the claims file; and obtain his VA vocational rehabilitation file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. Make arrangement to obtain the Veteran's updated VA treatment records, dated since June 2016, from any appropriate VAMC or VA facility, as well as his records from the Martinez VAMC dated since July 2015 and his VA Vocational Rehabilitation folder.

2. Submit for completion VA Forms 21-4192, Request for Employment Information in Connection with Claim for Benefits, to Peterson's Auto Mall, True Green Chemical Lawn, and the Idaho Athletic Center.

3. Thereafter, reschedule the Veteran for a new VA examination to determine the current severity of his low back disorder and left lower extremity radiculopathy.  All notifications to the Veteran as to his scheduled VA examination should be recorded in the claims file.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

(a) All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail, specifically to include range of motion testing of the lumbar spine considering active and passive motion, in weight-bearing and nonweight-bearing.  The examiner should also determine whether there is weakened movement, excess fatigability, or incoordination, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination; and whether there is any pain which could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

(b) The examiner should determine whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a (2015), and the frequency and total duration of such episodes over the course of the past 12 months.
(c) The examiner should identity any neurological manifestations of the Veteran's lumbar spine disability, beyond that of the already service-connected radiculopathy of the left lower extremity, to include bowel or bladder dysfunction. 

(d) The examiner should characterize the radiculopathy of the left lower extremity as mild, moderate, moderately severe, or severe and indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

(e) The examiner should fully describe all functional impact of the Veteran's low back disorder and left lower extremity radiculopathy, including consideration of any difficulty sitting for long periods of time.
 
The Veteran's claims file, including a copy of this remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such a review was undertaken.  The examiner should provide a comprehensive report including complete explanation for all opinions and conclusions reached.

4. After completing all of the above, and any additional development deemed warranted, readjudicate the Veteran's claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




